                                      Case 8:20-cv-00641-JLS-DFM Document 29 Filed 10/09/20 Page 1 of 22 Page ID #:185




                                       1   Erica J. Van Loon, State Bar No. 227712
                                       2   Erica.VanLoon@LathropGPM.com
                                           Andrew Y. Choung, State Bar No. 203192
                                       3   Andrew.Choung@LathropGPM.com
                                       4   Daniel A. Kadin, State Bar No. 311471
                                           Daniel.Kadin@LathropGPM.com
                                       5   LATHROP GPM LLP
                                       6   2049 Century Park East, Suite 3500S
                                           Los Angeles, CA 90067
                                       7   Telephone: (310) 789-4600
                                       8   Facsimile: (310) 789-4601

                                       9   Attorneys for Defendant
                                      10   Everki USA, Inc.

                                      11

                                      12                         UNITED STATES DISTRICT COURT
2049 Century Park East, Suite 3500S




                                      13                       CENTRAL DISTRICT OF CALIFORNIA
      Los Angeles, CA 90067
       Lathrop GPM LLP




                                      14                                   SOUTHERN DIVISION

                                      15

                                      16   TARGUS INTERNATIONAL LLC, a                Case No. 8:20-cv-00641
                                           Delaware limited liability company,
                                      17                                              Honorable Josephine L Staton
                                      18                      Plaintiff,
                                                                                      DEFENDANT EVERKI USA,
                                      19          vs.                                 INC.’S OPPOSITION TO
                                      20                                              PLAINTIFF’S MOTION TO
                                           EVERKI USA, INC., a California             STRIKE THIRD AFFIRMATIVE
                                      21   corporation,                               DEFENSE
                                      22                 Defendant.
                                      23
                                                                                       Hearing Date: October 30, 2020
                                                                                       Time: 10:30 am
                                      24                                               Courtroom: 10A
                                      25

                                      26
                                      27

                                      28

                                             DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE THIRD AFFIRMATIVE DEFENSE
                                           33196188
                                      Case 8:20-cv-00641-JLS-DFM Document 29 Filed 10/09/20 Page 2 of 22 Page ID #:186




                                       1                                           TABLE OF CONTENTS
                                       2
                                           II.    INTRODUCTION ................................................................................................ 1
                                       3
                                           III.   EVERKI’S INEQUITABLE CONDUCT ALLEGATIONS ............................... 1
                                       4
                                           IV.    LEGAL STANDARD .......................................................................................... 7
                                       5
                                           V.     ARGUMENT........................................................................................................ 8
                                       6
                                                  A.       Pleading Standard for Inequitable Conduct. .............................................. 8
                                       7
                                                  B.       Everki Adequately Alleges Inequitable Conduct. ...................................... 9
                                       8
                                                           1.       Everki Adequately Alleges Materiality ........................................... 9
                                       9
                                                           2.       Everki Adequately Alleges Intent .................................................. 14
                                      10
                                           VI.    CONCLUSION .................................................................................................. 17
                                      11

                                      12
2049 Century Park East, Suite 3500S




                                      13
      Los Angeles, CA 90067
       Lathrop GPM LLP




                                      14

                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26
                                      27

                                      28
                                                                                              i
                                                                                        TABLE OF CONTENTS
                                      Case 8:20-cv-00641-JLS-DFM Document 29 Filed 10/09/20 Page 3 of 22 Page ID #:187




                                       1                                             TABLE OF AUTHORITIES
                                       2                                                                                                                           Page(s)
                                       3
                                           Cases
                                       4
                                           Bayer Cropscience AG v. Dow Agrosiences LLC,
                                       5
                                             C.A. No. 10-1045 (RMB/JS), 2012 WL 1253047 (D. Del. Apr. 12,
                                       6     2012) .................................................................................................................. 16, 17
                                       7   Beal v. Lifetouch, Inc.,
                                       8     No. CV 10–8454–JST, 2011 WL 995884 (C.D. Cal. Mar. 15, 2011)....................... 8

                                       9   Boydstun Equip. Mfg., LLC v. Cottrell, Inc.,
                                             No. 3:16-cv-790-SI, 2017 WL 4803938 (D. Or. Oct. 24, 2017) ............................. 13
                                      10

                                      11   Daniel v. Lennar Corp.,
                                             No. 8:19-cv-00452-JLS-DRM, 2019 WL 8194735 (C.D. Cal. Oct. 16,
                                      12     2019) .......................................................................................................................... 8
2049 Century Park East, Suite 3500S




                                      13
                                           Delano Farms Co. v. California Table Grape Comm’n,
      Los Angeles, CA 90067
       Lathrop GPM LLP




                                      14     655 F.3d 1337 (Fed. Cir. 2011) ............................................................................... 15
                                      15   Fed. Deposit Ins. Corp. v. Reis,
                                      16     No. SACV-12-2212-JST(ANx), 2013 WL 12126777 (C.D. Cal. Sept.
                                             5, 2013) ...................................................................................................................... 8
                                      17
                                           Human Genome Sciences, Inc. v. Genentech, Inc.,
                                      18
                                             No. 2:11-cv-6519, 2011 WL 7461786 (C.D. Cal. Dec. 9, 2011) ............................ 11
                                      19
                                           Kranos IP Corp. v. Riddell, Inc.,
                                      20     334 F. Supp. 3d 907 (N.D. Ill. 2018) ....................................................................... 12
                                      21
                                           PowerOasis, Inc. v. T-Mobile USA, Inc.,
                                      22     522 F.3d 1299 (Fed. Cir. 2008) ......................................................................... 13, 16
                                      23   Preservation Techs. LLC v. Mindgeek USA Inc.,
                                      24      No. CV-17-8906-DOC(JPRx), 2019 WL 8137707 (C.D. Cal. Nov. 17,
                                              2019) ................................................................................................................. passim
                                      25
                                           Sanders v. The Mosaic Co.,
                                      26
                                              418 F. App’x 914 (Fed. Cir. 2011) ............................................................................ 9
                                      27

                                      28
                                                                                                    i
                                                                                           TABLE OF AUTHORITIES
                                      Case 8:20-cv-00641-JLS-DFM Document 29 Filed 10/09/20 Page 4 of 22 Page ID #:188




                                       1   Seville Classics, Inc. v. Neatfreak Grp., Inc.,
                                       2      No. CV-15-06237-SJO, 2016 WL 6661176 (C.D. Cal. Apr. 1, 2016).............. 15, 16

                                       3   Sleep Number Corp. v. Sizewise Rentals, LLC,
                                              No. ED-CV-18-00356-AB(SPx), 2019 WL 3241183 (C.D. Cal. May
                                       4
                                              7, 2019) .................................................................................................................... 10
                                       5
                                           Targus Grp. Int’l, Inc. v. CODi, Inc.,
                                       6      No. SACV-15-00353-CJC (Ex), 2015 WL 1269220 (C.D. Cal. Sept.
                                       7      17, 2015) ............................................................................................................ 11, 15

                                       8   Targus Int’l LLC v. Grp. III Int’l, Inc.
                                              (S.D. Fla. Apr. 2, 2020) ............................................................................................. 1
                                       9

                                      10   Targus Int’l LLC v. Victorinox Swiss Army, Inc.,
                                              No. 20-464-RFA (D. Del. Apr. 2, 2020) ................................................................... 1
                                      11
                                           Therasense, Inc. v. Becton, Dickinson & Co.,
                                      12
2049 Century Park East, Suite 3500S




                                              649 F.3d 1276 (Fed. Cir. 2011) ............................................................................... 14
                                      13
      Los Angeles, CA 90067
       Lathrop GPM LLP




                                           Statutes
                                      14
                                           35 U.S.C. § 102(a) .................................................................................................... 5, 10
                                      15

                                      16   Other Authorities

                                      17   Fed. R. Civ. P. 9(b) ............................................................................................. 8, 12, 14
                                      18   Fed. R. Civ. P. 12 ........................................................................................ 10, 11, 15, 16
                                      19
                                           Fed. R. Civ. P. 12(b)(6) ................................................................................................ 10
                                      20
                                           Fed. R. Civ. P. 12(f) ........................................................................................ 1, 7, 14, 17
                                      21

                                      22

                                      23

                                      24

                                      25

                                      26
                                      27

                                      28

                                                                                                         ii
                                                                                          TABLE OF AUTHORITIES
                                      Case 8:20-cv-00641-JLS-DFM Document 29 Filed 10/09/20 Page 5 of 22 Page ID #:189




                                       1   I.    INTRODUCTION
                                       2         Plaintiff Targus International LLC (“Plaintiff”) filed the instant action against
                                       3   Defendant Everki USA, Inc. (“Everki”) on April 2, 2020, alleging infringement of
                                       4   U.S. Patent No. 8,567,578 (“the ’578 Patent”).1 In its Answer, Everki alleged a third
                                       5   affirmative defense of inequitable conduct––buttressed by over six pages of detailed
                                       6   factual allegations. (Dkt. 14 at 6:27–13:3). Despite these extensive allegations,
                                       7   Plaintiff moves to strike Everki’s well-supported defense. (See Dkt. 18, Plaintiff’s
                                       8   Motion to Strike Third Affirmative Defense) (hereinafter, “Mot.”). However,
                                       9   Plaintiff’s motion ignores most of Everki’s allegations and completely misapplies Fed.
                                      10   R. Civ. P. 12(f). Plaintiff cannot credibly challenge the sufficiency of Everki’s
                                      11   pleading, and resorts to specious merits-based arguments concerning what it purports
                                      12   to be more “plausible” than Everki’s allegations. But that is not the standard, nor a
2049 Century Park East, Suite 3500S




                                      13   basis for a motion to strike. Plaintiff’s motion is frivolous and should be denied.
      Los Angeles, CA 90067
       Lathrop GPM LLP




                                      14   II.   EVERKI’S INEQUITABLE CONDUCT ALLEGATIONS
                                      15         In response to Plaintiff’s allegation that Everki infringes the ’578 Patent, which
                                      16   is purportedly directed to TSA “checkpoint friendly” laptop cases (see Dkt. 1), Everki
                                      17   alleges that the ’578 Patent is unenforceable due to inequitable conduct and unclean
                                      18   hands by the applicant and named inventors, Bui Phu Cuong, Todd Gormick, and
                                      19   Robert Shortt, and/or their representatives involved in the prosecution of these patents
                                      20   before the PTO. (Dkt. 14 at 6:27–7:5). Everki alleges that, by committing fraud
                                      21   during prosecution of the ’578 Patent, Cuong, Gormick, Shortt, and/or their
                                      22   representatives violated the duty of good faith, candor, and disclosure they owed to
                                      23   the PTO, rendering the ’578 Patent unenforceable. (Id. at 7:5–9).
                                      24         Specifically, Everki alleges that on March 3, 2008, the Transportation Security
                                      25   Administration (“TSA”) of the United States Department of Homeland Security
                                      26
                                      27
                                           1
                                            Plaintiff is also asserting the ’578 Patent in several actions against other companies.
                                           See, e.g., Targus Int’l LLC v. Victorinox Swiss Army, Inc., No. 20-464-RFA (D. Del.
                                      28   Apr. 2, 2020); Targus Int’l LLC v. Grp. III Int’l, Inc. (S.D. Fla. Apr. 2, 2020).
                                                                                  1
                                                          DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE
                                      Case 8:20-cv-00641-JLS-DFM Document 29 Filed 10/09/20 Page 6 of 22 Page ID #:190




                                       1   announced plans to implement security procedures to allow travelers to pass through
                                       2   airport security checkpoints without having to remove their laptops from their bags.
                                       3   (Id. at 7:10–13). That same day, the TSA publicly announced specific guidelines and
                                       4   specifications required for each laptop bag to comply with in order to be TSA
                                       5   compliant or Checkpoint Friendly, including a “Request for Information Checkpoint
                                       6   Friendly Laptop Bag” (“the TSA RFI”) under Solicitation Number HSTS04-08-RFI-
                                       7   MC.2 (Id. at 7:14–19).
                                       8         The TSA RFI set forth certain performance criteria for the proposed laptop bag
                                       9   designs, as well as certain “high-level design concepts” for bags that the TSA
                                      10   provided as “illustrative examples of possible solutions.” (Id. at 7:20–22). One
                                      11   exemplary solution disclosed in the TSA RFI was: “A bag that would open completely
                                      12   so that each side of the bag would lie horizontally on the x-ray belt. One side of the
2049 Century Park East, Suite 3500S




                                      13   bag would be designed to hold the laptop and nothing else.” (Id. at 7:22–25). The
      Los Angeles, CA 90067
       Lathrop GPM LLP




                                      14   TSA RFI further disclosed: “A bag that would contain the laptop in a separate
                                      15   compartment from other equipment like chargers and cables. The accessories would
                                      16   be in a separate compartment.” (Id. at 7:25–8:2).
                                      17         Everki further alleges that Targus employees were aware of the TSA RFI no
                                      18   later than March 6, 2008, including because on that day Targus’s head of marketing,
                                      19   Al Giazzon, referred to the TSA RFI as setting “the standard” for travelers’ bags. (Id.
                                      20   at 8:3–5).3
                                      21         The TSA RFI stated that “[r]esponders to this RFI will submit sample/prototype
                                      22   bags and designs to TSA. TSA will then review the sample/prototype bags and
                                      23   designs and use the submittals to evaluate whether it can eliminate the requirement to
                                      24   remove laptops from bags for certain types of bags.” (Id. at 8:6–9).
                                      25         The TSA began a five-month collaboration with laptop bag manufacturers to
                                      26
                                      27
                                           2
                                            The pleading directs the Court to the publicly available TSA RFI. (Dkt. 14 at 7, n.1).
                                      28   3
                                            The pleading also directs the Court to a publicly available article containing Mr.
                                           Giazzon’s comments. (Id. at 8, n.2).      2
                                                          DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE
                                      Case 8:20-cv-00641-JLS-DFM Document 29 Filed 10/09/20 Page 7 of 22 Page ID #:191




                                       1   design and develop laptop bags that comply with TSA guidelines, requirements and
                                       2   restrictions, including among other things: (1) a designated laptop-only section; (2)
                                       3   the laptop-only section completely unfolds to lie flat on the X-ray belt; (3) no metal
                                       4   straps, zippers or buckles inside, underneath or on top of the laptop-only section; (4)
                                       5   no pockets on the inside or outside of the laptop-only section; and (5) nothing packed
                                       6   in the laptop-only section other than the computer itself. (Id. at 8:10–16).
                                       7         Everki alleges that Plaintiff collaborated with the TSA to design and develop
                                       8   laptop bags. (Id. at 8:17–18). The TSA established three pilot airport sites in Austin,
                                       9   Texas (AUS), Washington Dulles area (IAD), and Ontario, California (ONT), where
                                      10   bag manufacturers made appointments to test bags and receive direct feedback from
                                      11   the TSA to refine and modify bag designs to comply with the March 2008 TSA
                                      12   guidelines and specifications for Checkpoint Friendly laptop bags. (Id. at 8:19–23).
2049 Century Park East, Suite 3500S




                                      13   Everki alleges that Plaintiff made appointments for the TSA to test bags, and received
      Los Angeles, CA 90067
       Lathrop GPM LLP




                                      14   feedback from the TSA. (Id. at 8:24–25).
                                      15         Bui Phu Cuong, Todd Gormick, and Robert Shortt, the listed inventors on
                                      16   the’578 Patent, were employees of Plaintiff in 2008. (Id. at 9:1–3). Everki alleges
                                      17   that Messrs. Cuong, Gormick, and Shortt were aware of the TSA RFI no later than
                                      18   March 6, 2008 and prior to February 13, 2009. (Id. at 9:4–5). Everki further alleges
                                      19   that the TSA RFI was the impetus of and motivation for the alleged invention; the
                                      20   TSA RFI was published and was widely reported; Plaintiff, the inventors, and
                                      21   Thompson all participated in the filing of two provisional applications referenced in
                                      22   the application filed on February 13, 2009; the patent application makes reference to
                                      23   “the policy under the Transportation Security Administration (TSA),” “screening
                                      24   policies of the TSA,” and “expedited procedures” to “allow screening of the case 700
                                      25   using the scanning device 750 without requiring the user to unpack the case 700;” and
                                      26   Targus participated in TSA’s program related to the TSA RFI for nearly a year prior
                                      27   to the filing of the provisional application on February 13, 2009. (Id. at 9:5–14).
                                      28         During the collaboration with the TSA, Messrs. Cuong, Gormick, and Shortt
                                                                                     3
                                                          DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE
                                      Case 8:20-cv-00641-JLS-DFM Document 29 Filed 10/09/20 Page 8 of 22 Page ID #:192




                                       1   received guidance and participated in numerous discussions and meetings with
                                       2   representatives from the TSA, including on June 11, 2008 and June 13, 2008, in
                                       3   designing, developing, modifying, and refining laptop bags that are encompassed by
                                       4   the claims of the ’578 Patent. (Id. at 9:15–19).
                                       5         Further, Messrs. Cuong, Gormick, and Shortt participated in conference calls
                                       6   with TSA representatives in which the TSA provided further guidance regarding
                                       7   suitable Checkpoint Friendly laptop bag designs, including specific laptop bag
                                       8   features, materials, fasteners, and enclosures required to be qualified as Checkpoint
                                       9   Friendly. (Id. at 9:20–24).
                                      10         Messrs. Cuong, Gormick, and Shortt met with TSA representatives at a pilot
                                      11   airport site to receive direct input and feedback from the TSA regarding specific
                                      12   laptop bag designs that are covered by the subject matter of the ’578 Patent. (Id. at
2049 Century Park East, Suite 3500S




                                      13   9:25–28).
      Los Angeles, CA 90067
       Lathrop GPM LLP




                                      14         On February 13, 2009, prosecuting attorney, John R. Thompson, filed a U.S.
                                      15   patent application on behalf of Plaintiff, seeking to cover subject matter resulting from
                                      16   the collaboration with the TSA, naming Cuong, Gormick, and Shortt as inventors.
                                      17   (Id. at 10:1–3).
                                      18         Everki alleges that attorney Thompson was aware of the TSA RFI no later than
                                      19   February 13, 2009. (Id. at 10:4–5). Everki further alleges that the TSA RFI was the
                                      20   impetus of and motivation for the alleged invention; the TSA RFI was published and
                                      21   was widely reported; Plaintiff, the inventors, and Thompson all participated in the
                                      22   filing of two provisional applications referenced in the application filed on February
                                      23   13, 2009; the patent application makes reference to “the policy under the
                                      24   Transportation Security Administration (TSA),” “screening policies of the TSA,” and
                                      25   “expedited procedures” to “allow screening of the case 700 using the scanning device
                                      26   750 without requiring the user to unpack the case 700;” and Plaintiff participated in
                                      27   TSA’s program related to the TSA RFI for nearly a year prior to the filing of the
                                      28   application on February 13, 2009. (Id. at 10:5–13). The application issued as the ’578
                                                                                     4
                                                          DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE
                                      Case 8:20-cv-00641-JLS-DFM Document 29 Filed 10/09/20 Page 9 of 22 Page ID #:193




                                       1   Patent on October 29, 2013. (Id. at 10:14).
                                       2         Everki alleges that the TSA RFI is prior art under pre-AIA 35 U.S.C. § 102(a)
                                       3   because the purported invention of the ’578 Patent, or material aspects of it, was
                                       4   known by persons at TSA and described in the TSA RFI, which is a printed
                                       5   publication in the United States, before the purported invention thereof by the named
                                       6   inventors on the ’578 Patent. (Id. at 10:15–19).
                                       7         Everki specifically alleges several reasons why the TSA RFI was material to the
                                       8   patentability of the subject matter claimed in the application that resulted in the
                                       9   issuance of the ’578 Patent, and the issued claims of the ’578 Patent: (1) the
                                      10   disclosures of the TSA RFI, including: “A bag that would open completely so that
                                      11   each side of the bag would lie horizontally on the x-ray belt. One side of the bag
                                      12   would be designed to hold the laptop and nothing else. . . . A bag that would contain
2049 Century Park East, Suite 3500S




                                      13   the laptop in a separate compartment from other equipment like chargers and cables.
      Los Angeles, CA 90067
       Lathrop GPM LLP




                                      14   The accessories would be in a separate compartment;” (2) Cuong, Gormick, and
                                      15   Shortt’s participation in a collaboration with the TSA to conceive of, design, and
                                      16   develop the subject matter claimed in the ’578 Patent; (3) the TSA’s specific
                                      17   guidelines, requirements, and restrictions for Checkpoint Friendly laptop bags; and (4)
                                      18   the TSA’s contributions to the laptop bag designs that are covered by the ’578 Patent.
                                      19   (Id. at 10:20–11:3).
                                      20         Everki also alleges that the materiality of these disclosures is reflected in the
                                      21   claims of the ’578 Patent and supported by the prosecution history of the ’578 Patent.
                                      22   For example, Everki alleges that the applicants, for the purpose of patentability and to
                                      23   overcome a rejection made by the examiner, amended the application’s claims to add
                                      24   the limitation that “the second storage section” has a pouch having “a computer
                                      25   disposed therein” that is “configured without an additional pouch.” (Id. at 11:5–9). In
                                      26   addition, for the purpose of patentability and to overcome a rejection made by the
                                      27   examiner, the applicants amended the application’s claims to add the limitation that
                                      28   “wherein in the unfolded configuration with the outer sides of both the first and
                                                                                      5
                                                          DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE
                                      Case 8:20-cv-00641-JLS-DFM Document 29 Filed 10/09/20 Page 10 of 22 Page ID #:194




                                        1   second storage sections laid flat upon a same planar surface, an object in the first
                                        2   storage section is removed from interfering with a scanner positioned above and
                                        3   below the second storage section to enable uninhibited scanning of a computer in the
                                        4   second pouch of the second storage section.” (Id. at 11:9–15).
                                        5         Everki further alleges that the applicants distinguished prior art cited by the
                                        6   patent examiner by stating that “the purpose” of the design of the purported invention
                                        7   of the ’578 Patent “is to isolate the computer in the second storage section to facilitate
                                        8   scanning.” (Id. at 11:15–18). The applicants distinguished additional prior art cited
                                        9   by the patent examiner because the prior art was purportedly “not concerned with
                                       10   isolating a computer to facilitate scanning,” and distinguished additional prior art cited
                                       11   by the patent examiner because it purportedly had “additional components [that]
                                       12   provide obstructions to scanning a computer in a storage section and defeat the
2049 Century Park East, Suite 3500S




                                       13   purpose of isolating the computer.” (Id. at 11:18–23). The applicants further
      Los Angeles, CA 90067
       Lathrop GPM LLP




                                       14   distinguished additional prior art by representing: “The claim limitations reflect the
                                       15   purpose of the pending application which is to isolate a computer in the second
                                       16   storage section to facilitate scanning.” (Id. at 11:23–26).
                                       17         However, Everki alleges that applicants withheld the prior art disclosures made
                                       18   by the TSA, including in the TSA RFI, that disclosed a bag design that isolated the
                                       19   computer in a storage section, and that was to be opened and laid horizontally during
                                       20   screening so as to allow uninhibited screening of a computer. (Id. at 11:26-12:1).
                                       21         Everki further alleges that, but for Cuong, Gormick, Shortt, and prosecuting
                                       22   attorney Thompson’s failure to disclose at least this material information to the PTO,
                                       23   the ’578 Patent would not have issued. (Id. at 12:2–4). This constituted egregious
                                       24   misconduct. (Id. at 12:5).
                                       25         In addition, Everki alleges that Cuong, Gormick, and Shortt, and prosecuting
                                       26   attorney Thompson knowingly withheld this material information with the specific
                                       27   intent to deceive the United States Patent and Trademark Office (“PTO”), because
                                       28   they failed to disclose to the PTO Cuong, Gormick, Shortt, and Targus’s collaboration
                                                                                       6
                                                           DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE
                                      Case 8:20-cv-00641-JLS-DFM Document 29 Filed 10/09/20 Page 11 of 22 Page ID #:195




                                        1   with the TSA in conceiving of, designing, and developing the subject matter of the
                                        2   ’578 Patent. (Id. at 12:6–11). The TSA RFI issued seven (7) days prior to applicants’
                                        3   initial provisional patent application referenced in the ’578 Patent. (Id. at 12:11–12).
                                        4   Everki further alleges that the TSA RFI was the material impetus for the purported
                                        5   invention claimed in the ’578 Patent in that it provided a “standard” (as Plaintiff
                                        6   acknowledges) for allowing laptop computers to remain within bags during airport
                                        7   screening and provided examples of such bags that included material characteristics
                                        8   that were subsequently included by the ’578 Patent applicants in claims and arguments
                                        9   to the PTO. (Id. at 12:12–17). Yet, the ’578 Patent applicants represented to the PTO
                                       10   that “[w]hen traveling through airport security, it is the policy under the
                                       11   Transportation Security Administration (TSA) to remove portable computers from
                                       12   luggage, cases, and the like” (’578 Patent at 2:16–18), which is a misrepresentation in
2049 Century Park East, Suite 3500S




                                       13   view of TSA’s public pronouncement that it would allow laptop computers to remain
      Los Angeles, CA 90067
       Lathrop GPM LLP




                                       14   in bags during screening as part of the program announced in the TSA RFI. (Dkt. 14
                                       15   at 12:17–23).
                                       16            Everki also alleges that Plaintiff stated in a press release, that: “[Plaintiff’s] Zip-
                                       17   Thru case is designed to meet guidelines established by Transportation Security
                                       18   Administration (TSA), which focus on the screeners’ ability to get a clear image of the
                                       19   laptop when properly secured in the bag. In developing the Zip-Thru case, [Plaintiff]
                                       20   worked in conjunction with TSA authorities to test the product through an actual
                                       21   airport screening device.” (Id. at 12:24–13:1).4
                                       22            Based on Plaintiff’s above conduct, Everki alleges that the claims of the ’578
                                       23   Patent are unenforceable under the doctrines of inequitable conduct and unclean
                                       24   hands. (Id. at 13:2–3).
                                       25   III.     LEGAL STANDARD
                                       26            Under Fed. R. Civ. P. 12(f), a court may strike from any pleading any
                                       27   insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.
                                       28
                                            4
                                                The pleading directs the Court to the publicly
                                                                                        7
                                                                                               available article. (Dkt. 14 at 13, n.3).
                                                             DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE
                                      Case 8:20-cv-00641-JLS-DFM Document 29 Filed 10/09/20 Page 12 of 22 Page ID #:196




                                        1   “Motions to strike, as a general rule, are disfavored.” Daniel v. Lennar Corp., No.
                                        2   8:19-cv-00452-JLS-DRM, 2019 WL 8194735, at *2 (C.D. Cal. Oct. 16, 2019)
                                        3   (denying motion to strike) (Staton, J.); Beal v. Lifetouch, Inc., No. CV 10–8454–JST
                                        4   (MLGx), 2011 WL 995884, at *7 (C.D. Cal. Mar. 15, 2011) (same) (Staton, J.). “This
                                        5   is because they are often used as delaying tactics, and because of the limited
                                        6   importance of pleadings in federal practice.” Lennar Corp., 2019 WL 8194735, at
                                        7   *2 (internal quotations and citations omitted). Thus, “motions to strike should not be
                                        8   granted unless it is clear that the matter to be stricken could have no possible bearing
                                        9   on the subject matter of the litigation.” Id. (internal modifications and quotes
                                       10   omitted).
                                       11         Grounds for a motion to strike must be readily apparent from the face of the
                                       12   pleadings or from materials that may be judicially noticed. Preservation Techs. LLC
2049 Century Park East, Suite 3500S




                                       13   v. Mindgeek USA Inc., No. CV-17-8906-DOC(JPRx), 2019 WL 8137707, at *2 (C.D.
      Los Angeles, CA 90067
       Lathrop GPM LLP




                                       14   Cal. Nov. 17, 2019) (denying motion to strike). “In determining whether to grant a
                                       15   motion to strike, a district court views the pleadings in a light most favorable to the
                                       16   non-moving party, and resolves any doubt as to the sufficiency of a defense in
                                       17   defendant’s favor.” Fed. Deposit Ins. Corp. v. Reis, No. SACV-12-2212-JST(ANx),
                                       18   2013 WL 12126777, at *2 (C.D. Cal. Sept. 5, 2013) (Staton, J.) (citing cases; internal
                                       19   modifications omitted). Generally, “a motion to strike will not be granted absent a
                                       20   ‘showing of prejudice to the moving party.” Id.
                                       21   IV.   ARGUMENT
                                       22         A.     Pleading Standard for Inequitable Conduct.
                                       23         To plead inequitable conduct, a party must allege: (1) “an individual associated
                                       24   with the filing and prosecution of a patent application made an affirmative
                                       25   misrepresentation of a material fact,” and (2) “did so with a specific intent to deceive
                                       26   the PTO.” Preservation Techs., 2019 WL 8137707, at 2 (citing Exergen Corp. v.
                                       27   Wal-Mart Stores, Inc., 575 F.3d 1312, 1327 n.3 (Fed. Cir. 2009)). Inequitable
                                       28   conduct must be pled with particularity under Fed. R. Civ. P. 9(b). Id. “The
                                                                                       8
                                                           DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE
                                      Case 8:20-cv-00641-JLS-DFM Document 29 Filed 10/09/20 Page 13 of 22 Page ID #:197




                                        1   pleadings must identify the ‘who, what, when, where, and how’ of the alleged material
                                        2   misrepresentation and offer ‘sufficient underlying facts from which a court may
                                        3   reasonably infer that a party acted with the requisite state of mind.’” Id. at *2.
                                        4         “At the pleading stage the proponent of the inequitable conduct theory need
                                        5   only plead facts supporting a reasonable inference that a specific individual knew of
                                        6   the misrepresentation and had the specific intent to deceive the PTO.” Sanders v. The
                                        7   Mosaic Co., 418 F. App’x 914, 919 (Fed. Cir. 2011). “A reasonable inference is one
                                        8   that is plausible and that flows logically from the facts alleged . . .” Id. (quoting
                                        9   Exergen, 575 F.3d at 1329 n.5).
                                       10         As explained below, Everki’s detailed allegations are beyond sufficient.
                                       11   Plaintiff’s motion improperly seeks to reach the merits and should be denied.
                                       12         B.     Everki Adequately Alleges Inequitable Conduct.
2049 Century Park East, Suite 3500S




                                       13         As an initial matter, Plaintiff only challenges Everki’s allegations on the
      Los Angeles, CA 90067
       Lathrop GPM LLP




                                       14   materiality and intent elements of inequitable conduct. (Mot. at 3:9–12 (arguing that
                                       15   “Everki’s Third Defense fails to plead any facts from which the Court could conclude
                                       16   that the TSA RFI is material or that there was deceptive intent in not disclosing the
                                       17   TSA RFI during prosecution of the ’578 Patent”); see also id. §§ B(1)–B(2)).
                                       18   Accordingly, Everki focuses on these elements, which Plaintiff has challenged.5
                                       19                1.     Everki Adequately Alleges Materiality
                                       20         Plaintiff improperly challenges the merits, but not sufficiency, of Everki’s
                                       21   allegations. Tellingly, Plaintiff does not dispute that the TSA RFI itself is material––
                                       22   instead, Plaintiff contends that Everki’s allegations are insufficient because it is
                                       23   supposedly “plausible” that the TSA RFI is not prior art. (See Mot. at 3:26–28 (“But
                                       24   without the TSA RFI qualifying as prior art, the TSA RFI could not have prevented
                                       25   issuance of the ’578 Patent and could not have been material to the prosecution of the
                                       26
                                            5
                                       27     Plaintiff does not dispute that Everki adequately alleged the who (the named
                                            inventors and attorney Thompson), what (failing to disclose during prosecution the
                                       28   TSA RFI and TSA collaborations), when (during prosecution, including with
                                            reference to specific office actions), and where
                                                                                       9
                                                                                             (in communications with the USPTO).
                                                           DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE
                                      Case 8:20-cv-00641-JLS-DFM Document 29 Filed 10/09/20 Page 14 of 22 Page ID #:198




                                        1   ’578 Patent.”), 4:8–10 (“If, for example, the inventors conceived of their invention
                                        2   prior to March 3, 2008, the TSA RFI was not prior art and therefore could not support
                                        3   an inequitable conduct defense.”). Relying on pure conjecture, Plaintiff contends that
                                        4   it is a “far more plausible interpretation of” the facts “that the inventors had already
                                        5   conceived of their invention and that the TSA RFI was not prior art to their
                                        6   invention.” (Mot. at 4:23–25; see also id. at 4:25–26 (arguing that “[t]he pleaded facts
                                        7   do not show that the TSA RFI is prior art”)).
                                        8         At best, Plaintiff’s (unsupported) suggestion of an earlier invention date goes to
                                        9   the merits, but that cannot support its Fed. R. Civ. P. 12 motion. See Sleep Number
                                       10   Corp. v. Sizewise Rentals, LLC, No. ED-CV-18-00356-AB(SPx), 2019 WL 3241183,
                                       11   at *3 (C.D. Cal. May 7, 2019) (denying-in-part motion to dismiss inequitable conduct
                                       12   claim and holding that challenge over “whether the Colder Information is prior art” is
2049 Century Park East, Suite 3500S




                                       13   “better saved for something besides a Rule 12(b)(6) motion.”); Preservation Techs.,
      Los Angeles, CA 90067
       Lathrop GPM LLP




                                       14   2019 WL 8137707, at *4 (denying motion to strike inequitable conduct and holding
                                       15   that “[m]any of Plaintiff’s arguments, however, go more properly to the truthfulness
                                       16   of the allegations and not their sufficiency . . . Given [the] Court’s duty to take all
                                       17   allegations as true and make inferences in favor of the counterclaimants, these
                                       18   arguments are more properly made at a later stage in the litigation.”).
                                       19         In any event, Everki’s allegations are more than sufficient. Everki has alleged
                                       20   that “[t]he TSA RFI is prior art under pre-AIA 35 U.S.C. § 102(a) because the
                                       21   purported invention of the ’578 Patent, or material aspects of it, was known by
                                       22   persons at TSA and described in the TSA RFI, which is a printed publication in the
                                       23   United States, before the purported invention thereof by the named inventors on the
                                       24   ’578 Patent” (Dkt. 14 at 10:15–19), and that “[t]he TSA RFI issued seven (7) days
                                       25   prior to applicants’ initial provisional patent application referenced in the ’578
                                       26   Patent”––allegations that are supported by the face of the TSA RFI itself. (Id. at
                                       27   12:11–12; see also id. at 7:10–19, n.1). Although Plaintiff argues that “Everki fails to
                                       28   allege any invention date for the ’578 Patent or any facts that would indicate that the
                                                                                       10
                                                           DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE
                                      Case 8:20-cv-00641-JLS-DFM Document 29 Filed 10/09/20 Page 15 of 22 Page ID #:199




                                        1   invention date was after issuance of the TSA RFI,” (Mot. at 4:2–4), it is incumbent on
                                        2   Plaintiff, not Everki, to establish an earlier invention date. Either way, that is a fact
                                        3   issue explored through discovery.
                                        4         To be sure, Everki’s allegations provide even more detail than similar ones
                                        5   against Plaintiff that survived Fed. R. Civ. P. 12. See, e.g., Targus Grp. Int’l, Inc. v.
                                        6   CODi, Inc., No. SACV-15-00353-CJC (Ex), 2015 WL 1269220, at *2 (C.D. Cal.
                                        7   Sept. 17, 2015) (denying motion to strike and holding that “[i]t stands to reason that if
                                        8   the ’578 Patent simply incorporates the TSA’s previously published specifications for
                                        9   compliant bags that existed prior to the patent application, the PTO likely would have
                                       10   considered that publication as an example of prior art in its decision whether to grant
                                       11   the ’578 Patent.”).
                                       12         Unlike the conclusory allegations of materiality in Human Genome Sciences,
2049 Century Park East, Suite 3500S




                                       13   Inc. v. Genentech, Inc., No. 2:11-cv-6519, 2011 WL 7461786, at *4 (C.D. Cal. Dec. 9,
      Los Angeles, CA 90067
       Lathrop GPM LLP




                                       14   2011), Everki alleges the specific information that was material to patentability. (Dkt.
                                       15   14 at 10:20–11:3). Everki also identifies specific arguments and amendments to
                                       16   claims made during prosecution to overcome the examiner’s rejections, which reflect
                                       17   the materiality. (Id. at 11:4:–12:1). See Preservation Techs., 2019 WL 8137707, at
                                       18   *4 (allegations must provide “reasonable inference” of materiality).
                                       19         Unable to find any legitimate deficiencies in Everki’s pleading, Plaintiff
                                       20   challenges the few allegations Everki makes “on information and belief.” (Mot. at
                                       21   5:10–27 (contending that “[t]he defense here provides no facts upon which this belief
                                       22   is based other than the timing of the TSA RFI and the initial and subsequent
                                       23   applications, which do not plausibly show that the TSA RFI was the impetus for the
                                       24   claimed invention.”)). Plaintiff’s argument lacks merit. Everki’s allegations made
                                       25   “on information and belief” pertain to Plaintiff’s collaborations with the TSA, i.e.,
                                       26
                                       27

                                       28

                                                                                       11
                                                           DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE
                                      Case 8:20-cv-00641-JLS-DFM Document 29 Filed 10/09/20 Page 16 of 22 Page ID #:200




                                        1   information solely within Plaintiff’s possession, which, in any event are supported by
                                        2   specific, detailed facts.6
                                        3          Indeed, despite acknowledging that “[p]leading on ‘information and belief’ is
                                        4   permitted under Rule 9(b) when essential information lies uniquely within another
                                        5   party’s control” and “the pleading sets forth the specific facts upon which the belief is
                                        6   reasonably based,” (Mot. at 5:11–15), Plaintiff does not dispute that such information
                                        7   is only within its possession and unavailable to Everki absent full discovery. (See id.).
                                        8   Plaintiff cites Kranos IP Corp. v. Riddell, Inc., 334 F. Supp. 3d 907 (N.D. Ill. 2018),
                                        9   but the portion of Kranos that Plaintiff cites pertains to pleading intent, not
                                       10   materiality. (Mot. at 5:21–27 (citing Kranos IP, 334 F. Supp. 3d at 916)). Even so,
                                       11   the materiality allegations in Kranos failed to “allege facts that lead to the conclusion
                                       12   that the examiner would have denied the application ha[d] she been aware of the
2049 Century Park East, Suite 3500S




                                       13   omitted prior art reference.” Kranos, 334 F. Supp. 3d at 913. Here, Everki explains
      Los Angeles, CA 90067
       Lathrop GPM LLP




                                       14   how the TSA RFI is prior art and how its prior disclosures are “reflected in the claims
                                       15   of the ’578 Patent and supported by the prosecution history,” which would have been
                                       16   material to whether the examiner would grant the patent. (Dkt. 14 at 11:4–12:1).
                                       17          Aside from the TSA RFI, Plaintiff raises several red herring arguments related
                                       18   to its collaborations with the TSA. Plaintiff suggests that the collaborations post-
                                       19   dated the TSA RFI and that “the defense has not plausibly alleged that the March
                                       20   2008 provisional application contains any material from such collaborations.” (Mot.
                                       21

                                       22   6
                                             See, e.g., Dkt. 14 at 8:24–25 (“On information and belief, Targus made appointments
                                       23   for the TSA to test bags, and received feedback from the TSA.”), 9:15–19 (“On
                                            information and belief, during the collaboration with the TSA, Messrs. Cuong,
                                       24   Gormick, and Shortt received guidance and participated in numerous discussions and
                                       25   meetings with representatives from the TSA, including on June 11, 2008 and June 13,
                                            2008, in designing, developing, modifying, and refining laptop bags that are
                                       26   encompassed by the claims of the ’578 Patent.”), 9:20–28 (“On information and
                                       27   belief, Messrs. Cuong, Gormick, and Shortt participated in conference calls with TSA
                                            representatives” and “On information and belief, Messrs. Cuong, Gormick, and Shortt
                                       28   met with TSA representatives at a pilot airport site to receive direct input and
                                            feedback from the TSA”).                  12
                                                            DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE
                                      Case 8:20-cv-00641-JLS-DFM Document 29 Filed 10/09/20 Page 17 of 22 Page ID #:201




                                        1   at 6:12–7:2). Plaintiff also contends that “the defense does not identify any subject
                                        2   matter that was added to the application filed in February 2009 that was not in the
                                        3   March 2008 provisional application to which that February 2009 application claimed
                                        4   priority that was gleaned from the alleged collaborations.” (Id. at 7:3–6). These
                                        5   arguments are meritless.
                                        6         Indeed, there is no dispute that the collaborations occurred before the filing of
                                        7   the utility application (Dkt. 14 at 8:10–16, 9:4–14), and Plaintiff must establish
                                        8   entitlement to the provisional application’s earlier priority date. PowerOasis, Inc. v.
                                        9   T-Mobile USA, Inc., 522 F.3d 1299, 1305–06 (Fed. Cir. 2008). If Plaintiff cannot, it is
                                       10   undisputed that the collaboration is a prior disclosure. To the extent that Plaintiff can,
                                       11   its collaboration with the TSA could be information material to the PTO’s decision
                                       12   given Everki’s allegation that the named inventors knew that they were not the first to
2049 Century Park East, Suite 3500S




                                       13   invent the technology for which they sought a patent. (See, e.g., Dkt. 14 at 10:5–13,
      Los Angeles, CA 90067
       Lathrop GPM LLP




                                       14   10:15–19, 12:6–11). See Boydstun Equip. Mfg., LLC v. Cottrell, Inc., No. 3:16-cv-
                                       15   790-SI, 2017 WL 4803938, at *12 (D. Or. Oct. 24, 2017) (“But if [patentee] knew, as
                                       16   [plaintiff] alleges, that [patentee] was not in fact the first to invent the technology for
                                       17   which it sought a patent, that would be information material to the PTO’s decision of
                                       18   whether to grant a patent to [patentee]—regardless of whether [plaintiff’s] patent
                                       19   application came before or after [patentee’s].”). In any event, because the Court must
                                       20   “take all allegations as true and make inferences in favor of the [defendant],” any
                                       21   uncertainty over what was discussed during the collaborations and when they occurred
                                       22   is resolved in Everki’s favor at this stage, and will be subject to discovery. See
                                       23   Preservation Techs., 2019 WL 8137707, at *4.
                                       24         Plaintiff also challenges Everki’s allegation that the ’578 Patent applicants
                                       25   misrepresented the TSA’s policy of removing laptops from luggage despite knowing
                                       26   of the TSA’s public pronouncement that it would allow laptop computers to remain in
                                       27   bags as part of the TSA RFI project. (Mot. at 7:11–23 (citing Dkt. 14 at 12:17–23)).
                                       28   Without any citations (much less to Everki’s allegations), Plaintiff concludes that
                                                                                        13
                                                           DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE
                                      Case 8:20-cv-00641-JLS-DFM Document 29 Filed 10/09/20 Page 18 of 22 Page ID #:202




                                        1   “everyone who has traveled knows that the TSA has such a policy” and “[i]t is the
                                        2   policy of the TSA to require laptops to be removed from bags when going through
                                        3   security.” (Mot. at 7:14–16). Plaintiff’s say-so is irrelevant on a Fed. R. Civ. P. 12(f)
                                        4   motion and should be disregarded. See Preservation Techs., 2019 WL 8137707, at *2
                                        5   (“The grounds for the motion to strike must appear on the face of the pleading under
                                        6   attack, or from matters of which the court may take judicial notice.”).
                                        7         In sum, Everki’s materiality allegations are more than sufficient and Plaintiff
                                        8   cannot show otherwise.
                                        9                2.     Everki Adequately Alleges Intent
                                       10         “Although ‘knowledge’ and ‘intent’ may be averred generally, a pleading of
                                       11   inequitable conduct under Rule 9(b) must include sufficient allegations of underlying
                                       12   facts from which a court may reasonably infer that a specific individual (1) knew of
2049 Century Park East, Suite 3500S




                                       13   the withheld material information or of the falsity of the material misrepresentation,
      Los Angeles, CA 90067
       Lathrop GPM LLP




                                       14   and (2) withheld or misrepresented this information with a specific intent to deceive
                                       15   the PTO. Preservation Techs., 2019 WL 8137707, at *4 (citing Exergen Corp., 575
                                       16   F.3d at 1328–29) (modifications omitted). “A reasonable inference is one that is
                                       17   plausible and that flows logically from the facts alleged.” Id. “Because direct
                                       18   evidence of deceptive intent is rare, a district court may infer intent from indirect and
                                       19   circumstantial evidence.” Therasense, Inc. v. Becton, Dickinson & Co., 649 F.3d
                                       20   1276, 1290 (Fed. Cir. 2011).
                                       21         Plaintiff selectively cites one paragraph of Everki’s pleading, conveniently
                                       22   omitting many of Everki’s factual allegations. (Mot. at 7:27–8:4). However, Everki’s
                                       23   allegations provide detailed factual support well beyond Plaintiff’s cherry picking.
                                       24   For example, Everki alleges that the TSA RFI issued shortly before the first
                                       25   provisional application was filed, that the TSA RFI was the material impetus for the
                                       26   purported invention since it set the standard for checkpoint friendly laptop bags
                                       27   (which Plaintiff admits), and that the named inventors failed to disclose their
                                       28   collaborations with the TSA concerning the claimed invention. (Dkt. 14 at 9:5–14,
                                                                                      14
                                                           DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE
                                      Case 8:20-cv-00641-JLS-DFM Document 29 Filed 10/09/20 Page 19 of 22 Page ID #:203




                                        1   10:5–13, 12:11–17, 12:24–13:1). Such allegations “suffice to give rise to a reasonable
                                        2   inference, at least for the purposes of this motion, that they intended to deceive the
                                        3   PTO.” Targus Grp. Int’l, Inc. v. CODi, Inc., No. SACV-15-00353-CJC (Ex), 2015
                                        4   WL 1269220, at *2 (C.D. Cal. Sept. 17, 2015) (holding that “allegations that Cuong,
                                        5   Gormick, and Shortt met with TSA representatives to discuss specific technical
                                        6   requirements of compliant bags and received feedback on bag prototypes, but failed to
                                        7   disclose that collaboration in their patent application” sufficiently alleged intent).
                                        8         Plaintiff contends that Everki “pleads no facts that would plausibly infer that
                                        9   any information was withheld with an intent to deceive the PTO.” (Mot. at 8:5–6).
                                       10   However, Plaintiff does not actually challenge Everki’s pleading of either element
                                       11   bearing on intent. Nor does Plaintiff legitimately challenge the sufficiency of Everki’s
                                       12   allegations with respect to the TSA RFI. (See Mot. at 7:25–9:15). Plaintiff merely
2049 Century Park East, Suite 3500S




                                       13   concludes that “[t]aking all facts alleged as true, it is more plausible that the TSA RFI
      Los Angeles, CA 90067
       Lathrop GPM LLP




                                       14   was not material, and there was no deceptive intent.” (Id. at 9:4–5). But such tenuous
                                       15   assertions regarding the TSA RFI cannot overcome Everki’s well-pled allegations.
                                       16   See Delano Farms Co. v. California Table Grape Comm’n, 655 F.3d 1337, 1350 (Fed.
                                       17   Cir. 2011) (defendant must merely show that it is reasonable to infer a specific intent
                                       18   to deceive); Seville Classics, Inc. v. Neatfreak Grp., Inc., No. CV-15-06237-SJO
                                       19   (ASx), 2016 WL 6661176, at *4 (C.D. Cal. Apr. 1, 2016) (“The ‘single most
                                       20   reasonable inference’ standard governs what needs to be shown to prevail on an
                                       21   inequitable conduct claim, not what is needed to survive a Rule 12 motion.”).
                                       22         Plaintiff’s arguments as to the TSA collaborations fare no better. Reiterating its
                                       23   arguments against materiality, Plaintiff contends that the defense is insufficient
                                       24   because it “alleges that the March 2008 provisional application was filed before any of
                                       25   the alleged collaboration with the TSA occurred” and the “defense does not even
                                       26   allege what material was allegedly derived from collaboration with the TSA.” (Mot.
                                       27   at 8:7–12). As explained, Everki alleges (and Plaintiff does not dispute) that the
                                       28   collaborations occurred before the ’578 Patent’s filing date, and it is Plaintiff’s
                                                                                       15
                                                           DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE
                                      Case 8:20-cv-00641-JLS-DFM Document 29 Filed 10/09/20 Page 20 of 22 Page ID #:204




                                        1   burden to demonstrate entitlement to an earlier priority date. PowerOasis, 522 F.3d at
                                        2   1305–06. Further, the substance of Plaintiff’s collaborations with the TSA are subject
                                        3   to discovery and are inappropriate to resolve on this motion. See Preservation Techs.,
                                        4   2019 WL 8137707, at *2 (“this Court will still take all Defendants’ allegations as true
                                        5   at this stage of the litigation. The allegations are sufficient to allow this court to
                                        6   reasonably infer knowledge and intent to deceive.”); Seville Classics, 2016 WL
                                        7   6661176, at *4 (“when ruling on a Rule 12 motion, the Court must take the facts
                                        8   alleged as true and construe them in the light most favorable to nonmovants. Under
                                        9   this lens, the Court can reasonably infer that Seville and its prosecution attorney
                                       10   engaged in conduct with the intent to deceive the PTO.”) (citations omitted).
                                       11         Lastly, Plaintiff purports that Everki’s “assertion of intent is implausible”
                                       12   because the ’578 Patent references the TSA’s screening policies and “[i]t is
2049 Century Park East, Suite 3500S




                                       13   implausible that an applicant attempting to hide TSA’s contribution would refer to the
      Los Angeles, CA 90067
       Lathrop GPM LLP




                                       14   TSA’s screening procedures in the application itself.” (Mot. at 8:24–26). This is a red
                                       15   herring. Everki does not allege that Plaintiff disclosed the TSA RFI, but rather that it
                                       16   did not disclose the TSA RFI––despite disclosing the TSA’s other screening policies.
                                       17   (Dkt. 14 at 9:9–12). This supports the sufficiency of Everki’s intent allegations.
                                       18         Plaintiff’s reliance on Bayer Cropscience AG v. Dow Agrosiences LLC, C.A.
                                       19   No. 10-1045 (RMB/JS), 2012 WL 1253047 (D. Del. Apr. 12, 2012) is misplaced.
                                       20   (Mot. at 8:26–9:2). In Bayer, the defendant alleged that during prosecution of the
                                       21   patent-in-suit, a named inventor was one of the authors of an article that described the
                                       22   tfdA gene as a dioxygenase, yet the patent-in-suit claimed the tfdA gene was a
                                       23   monoxygenase. Id. at *1. As a secondary reason for finding the specific intent
                                       24   allegations were insufficient, the court noted that the fact that the named inventor
                                       25   published an article with this information during prosecution of the patent was at odds
                                       26   with the allegation that the named inventor deliberately withheld the information with
                                       27   specific intent to deceive the PTO. Id. at *5.
                                       28

                                                                                        16
                                                           DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE
                                      Case 8:20-cv-00641-JLS-DFM Document 29 Filed 10/09/20 Page 21 of 22 Page ID #:205




                                        1         Here, the ’578 Patent’s references to the TSA screening process do not indicate
                                        2   that the purported invention resulted from review of the TSA RFI or Plaintiff’s TSA
                                        3   collaboration. Instead, they indicate that the named inventors included the claimed
                                        4   features hoping that those features would allow a user to move more quickly through
                                        5   the TSA screening process without removing the laptop, as if the named inventors
                                        6   developed this concept. See ’578 Patent Col. 7:38–59. Unlike in Bayer, the named
                                        7   inventors and Mr. Thompson did not tell the world (or the PTO) of the TSA RFI or
                                        8   TSA collaboration. Rather, the inventors took credit for the prior art, which further
                                        9   supports the inference of applicants’ specific intent to deceive the PTO.
                                       10   V.    CONCLUSION
                                       11         Plaintiff’s motion misapplies the proper standard under Fed. R. Civ. P. 12(f)
                                       12   and ignores many of Everki’s detailed factual allegations. As set forth above, Everki
2049 Century Park East, Suite 3500S




                                       13   has sufficiently alleged its third affirmative defense of inequitable conduct. Everki
      Los Angeles, CA 90067
       Lathrop GPM LLP




                                       14   respectfully requests that Plaintiff’s motion be denied in its entirety.
                                       15
                                                 Dated: October 9, 2020                     Respectfully submitted,
                                       16

                                       17                                                   By: /s/ Erica J. Van Loon
                                                                                            Erica J. Van Loon
                                       18
                                                                                            State Bar No. 227712
                                       19                                                   Andrew Y. Choung
                                                                                            State Bar No. 203192
                                       20
                                                                                            Daniel A. Kadin
                                       21                                                   State Bar No. 311471
                                                                                            LATHROP GPM LLP
                                       22
                                                                                            2049 Century Park East, Suite 3500S
                                       23                                                   Los Angeles, CA 90067
                                                                                            Telephone: (310) 789-4600
                                       24
                                                                                            Facsimile: (310) 789-4601
                                       25                                                   erica.vanloon@lathropgpm.com
                                       26
                                                                                            andrew.choung@lathropgpm.com
                                                                                            daniel.kadin@lathropgpm.com
                                       27

                                       28
                                                                                            Attorneys for Defendant Everki USA
                                                                                            Inc.
                                                                                       17
                                                           DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE
                                  Case 8:20-cv-00641-JLS-DFM Document 29 Filed 10/09/20 Page 22 of 22 Page ID #:206




                                      1                              CERTIFICATE OF SERVICE
                                      2
                                                 I hereby certify that on October 9, 2020, I caused the foregoing Defendant
                                      3
                                           Everki USA, Inc.’s Opposition to Plaintiff’s Motion to Strike Third Affirmative
                                      4
                                           Defense to be served on the following individuals via CM/ECF:
                                      5
                                                       Michelle E. Armond: michelle.armond@armondwilson.com
                                      6

                                      7                Forrest M. McClellen: forrest.mcclellen@armondwilson.com
                                      8
                                                       Douglas R. Wilson: doug.wilson@armondwilson.com
                                      9

                                      10

                                      11                                                /s/ Erica J. Van Loon
                                      12                                                Erica J. Van Loon
2049 Century Park East, Suite 3500S




                                                                                        LATHROP GPM LLP
                                      13                                                2049 Century Park East, Suite 3500S
      Los Angeles, CA 90067
       Lathrop GPM LLP




                                      14                                                Los Angeles, CA 90067
                                                                                        Telephone: (310) 789-4600
                                      15                                                Facsimile: (310) 789-4601
                                      16                                                daniel.kadin@lathropgpm.com

                                      17                                                Attorneys for Defendant Everki USA Inc.
                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26
                                      27

                                      28

                                                                                    1
                                                                          CERTIFICATE OF SERVICE
